Order entered October 29, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01346-CV

                       IN RE MYRAN ANDRE KELLEY, Relator
                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F06-72844-WQ

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE